***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-13-0003629
                                                               22-MAY-2018
                                                               08:20 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

        KIMBERLY A. PASCO, Respondent/Petitioner-Appellant,

                                     vs.

     BOARD OF TRUSTEES OF THE EMPLOYEES’ RETIREMENT SYSTEM,
                 Petitioner/Respondent-Appellee.
________________________________________________________________

                          SCWC-13-0003629
        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
               (CAAP-13-0003629; CIV. NO. 12-1-3294)

                               MAY 22, 2018

                  McKENNA, POLLACK, AND WILSON, JJ.,
                    WITH NAKAYAMA, J., DISSENTING,
                  WITH WHOM RECKTENWALD, C.J., JOINS

                 OPINION OF THE COURT BY McKENNA, J.

                             I.   Introduction

    This case concerns whether an injury suffered by Kimberly

A. Pasco (“Pasco”) that arose while she worked as a Public

Health Educator IV for the Department of Health of the State of
Hawaiʻi (“DOH”) is a covered injury under Hawaiʻi Revised

Statutes (“HRS”) § 88-336 (Supp. 2007),1 which provides service-

connected disability retirement benefits under the Employees’

Retirement System’s (“ERS[’s]”) Hybrid Plan to Class H public

officers and employees, such as Pasco.         At issue is whether the

Intermediate Court of Appeals (“ICA”) erred in ruling that

Pasco’s injury resulted from an “accident,” i.e., an unlooked

for mishap or untoward event which is not expected or designed2

“occurring while in the actual performance of duty at some

definite time and place.”

      We hold that Pasco’s permanent incapacitating injuries to

her elbow, arm, and hand, which manifested on April 17, 2007

while Pasco was in the actual performance of duty as a public

health educator, were the result of an “accident occurring while

in the actual performance of duty at some definite time and
1
            Service-connected disability retirement. (a) Upon
            application of a class H member, or the person appointed by
            the family court as guardian of an incapacitated member,
            any class H member who has been permanently incapacitated
            for duty as the natural and proximate result of an accident
            occurring while in the actual performance of duty at some
            definite time and place, or as the cumulative result of
            some occupational hazard, through no wilful negligence on
            the member’s part, may be retired by the board for service-
            connected disability. . . .

HRS § 88-336.
2
      See Lopez v. Bd. of Trs., Emps.’ Ret. Sys., 66 Haw. 127, 130, 657 P.2d
1040, 1043 (1983) (“An accident is an unlooked for mishap or untoward event
which is not expected or designed.” (citing Chun Wong Chu v. Yee Wo Chan, 26
Haw. 785 (1923))). “Accident” is similarly defined in Hawaiʻi Administrative
Rule (“HAR”) § 6-22-2 (1989) as follows: “‘Accident’ means an unlooked for
mishap or untoward event which is not expected or designed, occurring while
in the actual performance of duty at some definite time and place.”
                                      2
place.”   We therefore affirm the ICA’s July 14, 2016 Judgment on

Appeal, entered pursuant to its June 17, 2016 Memorandum

Opinion, which vacated the September 17, 2013 “Decision and

Order Affirming the Final Decision of Respondent-Appellee Board

of Trustees of the Employees’ Retirement System of the State of

Hawaii and Dismissing Petitioner-Appellant Kimberly Pasco’s

Appeal” and the September 17, 2013 “Final Judgment,” and we

remand this matter to the Circuit Court of the First Circuit

(“circuit court”) for further proceedings consistent with the

ICA’s Memorandum Opinion and this opinion.

                          II.   Background

A.   Factual Background

     In 2006, Pasco worked for the DOH as a public health

educator who helped start a nutrition program on Kauaʻi, and

later expanded it to Maui and the Big Island.   As she did not

have a permanent desk, Pasco typed voluminous program reports on

a laptop at vacant desk spaces in various DOH departments, as

well as the lunchroom and conference room, based on

availability.   By March 2007, Pasco was provided an old metal

desk at the Kapaʻa Neighborhood Center, as well as a desktop

computer to supplement her laptop.    Pasco typically typed two to

three hours a day at work, but those hours increased when

project deadlines neared.   Specifically, as a program report for

                                  3
a federally funded project was due in mid-April 2007, Pasco’s

typing increased in the weeks leading up to the deadline to the

point that she typed seven hours per day from April 12 to April

17 in an effort to timely complete the report.

    According to an April 25, 2007 workers’ compensation report

completed by a supervisor, on April 17, 2007 at 4:15 p.m. during

Pasco’s workshift, she was injured when she used her computer

keyboard and mouse.   That injury, as described by Pasco, was an

“instant” “severe throbbing, aching kind of pain,” that was

located in her right inner elbow and led down to her fourth and

fifth fingers, as well as an aching and burning sensation in her

fingers.   Pasco’s right arm, wrist, and hand became so fatigued

and painful that she had difficulty using her right arm and hand

to do work, and she could not sleep.

    This was the first time Pasco had experienced pain in this

area of her body, despite extensively typing for three weeks

leading up to April 17, 2007, and carrying binders, training

materials, and a laptop when traveling interisland bi-weekly in

January 2007 to conduct training sessions.   Also, prior to April

17, 2007, Pasco did not have any pre-existing injuries to her

hands, arms, or elbows.

    Following April 17, 2007, Pasco began seeking medical

treatment for her injury from physicians and physical or


                                 4
occupational therapists on Kauaʻi, Oʻahu, and the mainland, as

the pain would not cease.    After briefly returning to work on

May 2, 2007, by May 14, 2007, Pasco reported that her left arm

began to bother her.    She suspected it was because she used

voice-activated software to type at work following her injury;

however, the software made frequent errors and she used her left

hand to manually correct them.

     Several of Pasco’s treating physicians diagnosed Pasco with

medial epicondylitis, also referred to as tendinitis along the

medial epicondyle.    In a March 31, 2008 independent medical

evaluation, however, Dr. Daniel I. Singer concluded Pasco

suffered from non-work-related myofascial pain syndrome, which

is pain in the soft tissue that is unrelated to tendons or the

ulnar or median nerves.

     When conservative treatment for medial epicondylitis proved

unsuccessful, Pasco underwent left ulnar nerve decompression

surgeries at the Mayo Clinic on August 27, 2008 and October 9,

2008.   After her surgeries, Pasco began to experience a new type

of burning pain in her left arm, and was diagnosed with complex

regional pain syndrome, left upper extremity greater than right

upper extremity.   Pasco continued to experience pain in her un-

operated right arm.




                                  5
B.   Pasco’s Application for Benefits

     On April 13, 2009, Pasco submitted an application for

service-connected disability retirement.         In describing her

April 17, 2007 accident, Pasco stated:

           During April 2007 I was required to do extensive and
           unreasonable amounts of typing up to 7 hrs a day to meet
           project deadlines. A support staff including a clerk was
           not given so I injured bi-lateral elbow, arm, hand. Also
           materials to train DOH/DOE staff were carried inter-island
           and this contributed to extensive injury.

In a statement attached to her application, her employer

described Pasco’s work conditions as: “New office for new

program.   Clerk not yet hired, full computers not yet purchased.

Extensive typing on a laptop computer.”         Additionally, the

employer’s account of the accident stated: “Extensive typing on

a laptop without assistance of a clerk typist put stress and

strain on right arm, wrist, and hand.”         The employer also

indicated the accident occurred at 4:15 p.m. on April 17, 2007

at the Kapaʻa Neighborhood Center while Pasco was “on duty”; the

accident was not the result of Pasco’s own willful negligence;

Pasco appeared to have suffered a disability as the actual and

proximate result of the accident; and that because Pasco was

incapable of continued work in the position, her appointment was

not extended.

     In its report to the Board of Trustees of the Employees’

Retirement System (“ERS Board”) dated August 19, 2009, the ERS


                                     6
Medical Board (“Medical Board”) concluded that Pasco’s

incapacitating diagnosis was non-work-related myofascial pain

syndrome of the arms, and not the medial epicondylitis that had

been diagnosed by several of Pasco’s treating physicians.     Thus,

although there was no dispute that Pasco was permanently

incapacitated for the further performance of duty through no

“wilful negligence on [her] part,” the Medical Board determined

that Pasco’s incapacity was not the result of an “accident,”

i.e., “an unlooked for mishap or an untoward event,” nor was it

the result of an “occupational hazard,” i.e., “the cumulative

result of a danger or risk inherent in and concomitant to [her]

occupation.”   Accordingly, the Medical Board recommended to the

ERS Board that Pasco be denied service-connected disability

retirement.

    By letter dated December 29, 2009, notice was issued to

Pasco that the ERS Board proposed to deny Pasco’s application

based on the Medical Board’s report.   In a statement dated

February 16, 2010, Pasco, pro se, timely filed an appeal with

the ERS Board.   A hearing officer was assigned on March 2, 2010,

and shortly thereafter, Pasco obtained counsel.

    A contested case hearing was held on September 12, 2011.     A

member of the Medical Board, Dr. Patricia Chinn, testified that

in her expert opinion, Dr. Singer’s diagnosis of non-work-


                                 7
related myofascial pain syndrome was correct.     Dr. Chinn also

clarified that the Medical Board determined that Pasco’s

condition was not the result of an “accident” only because it

did not occur at any definite place and time, as the injury was

described in the medical record as a “cumulative or repetitive

injury.”

     The hearing officer issued a Recommended Decision dated

April 23, 2012.   As an initial matter, the hearing officer found

that Pasco did not have pre-existing injuries to her elbow, arm,

and hands prior to April 17, 2007, and that typing was part of

Pasco’s normal and routine job duties.     The hearing officer

disagreed with the Medical Board and concluded that Pasco’s

incapacitating diagnosis was not myofascial pain syndrome.

Rather, the hearing officer found Pasco’s testimony credible

when she testified “that the unnatural positioning of elbows . .

. while typing for extended periods of time . . . result[ed] in

elbow pain.”   Further, as Pasco’s pain was specific and not

diffused, and as several of Pasco’s treating physicians with

various specializations from Kauaʻi, Honolulu, and Minnesota

consistently diagnosed Pasco with medial epicondylitis, the

hearing officer found Pasco initially had medial epicondylitis

due to extensive typing, which led to complex regional pain

syndrome, ultimately incapacitating her.     Additionally, the


                                 8
hearing officer found that Pasco was not a malingerer as she

diligently pursued many courses of treatment, including surgery

as a last resort.

    Nevertheless, the hearing officer concluded that the

“overuse of Petitioner’s arms over a period of time did not

constitute an ‘accident’ and there was no occupational hazard.”

The hearing officer opined that as the overuse of Pasco’s arms

took place over a period of time, it did not occur at a

“specific time and place” and thus did not constitute an

“accident.”   Furthermore, in her opinion the hardships faced by

Pasco, such as lacking a permanent desk, typing long hours, or

transporting heavy materials were not hazards unique to Pasco’s

job, and therefore did not constitute an occupational hazard.

    As to the issue of whether an “accident” occurred, the

hearing officer distinguished Pasco’s circumstances from those

in Myers v. Board of Trustees, Employees’ Retirement System, 68
Haw. 94, 704 P.2d 902 (1985), a case in which this court

affirmed the award of service-connected disability benefits to

an employee who hurt his back when lifting a coffee pot, by

noting that the employee in Myers suffered his injury from a

single lifting, and not from multiple liftings or overuse over a

period of time.   The hearing officer also appeared to reject the

notion that any “accident” could occur due to overuse over a


                                 9
period of time by noting that the Supreme Court had determined

in Lopez, 66 Haw. 127, 657 P.2d 1040, that “an accident did not

occur when [an] employee’s incapacitation was due to work

pressures and stresses over a period of time.”

    Ultimately, the hearing officer recommended that the ERS

Board reject the Medical Board’s finding that Pasco’s

incapacitating diagnosis was myofascial pain syndrome, and

concluded instead that Pasco suffered from medial epicondylitis,

leading to complex regional pain syndrome.   In all other

respects, the hearing officer recommended the findings and

certification of the Medical Board dated August 19, 2009 be

affirmed, and Pasco be denied service-connected disability

retirement benefits.

    The ERS Board adopted the hearing officer’s Recommended

Decision as its Proposed Decision dated June 22, 2012.      Upon

consideration of Pasco’s exceptions, the Medical Board’s

opposition to those exceptions, Pasco’s supplemental memorandum,

and the parties’ oral argument regarding the exceptions at a

hearing on November 13, 2012, the ERS Board issued its Final

Decision on December 19, 2012.   The Final Decision affirmed the

Proposed Decision, adopted the Recommended Decision, and denied

Pasco’s application for service-connected disability retirement

benefits.


                                 10
C.   Circuit Court Proceedings

     Pasco timely filed an appeal with the circuit court3 on

December 26, 2012.     In her opening brief filed on April 12,

2013, Pasco’s points of error were solely based on whether the

ERS Board erred in denying Pasco service-connected disability

retirement benefits “on the basis that Petitioner had failed to

prove by the preponderance of the evidence that her permanent

incapacitation was the natural and proximate result of an

accident at some definite time and place.”          Oral argument was

held on August 15, 2013.

     On September 17, 2013, the circuit court issued its

“Decision and Order Affirming the Final Decision of Respondent-

Appellee Board of Trustees of the Employees’ Retirement System

of the State of Hawaii and Dismissing Petitioner-Appellant

Kimberly Pasco’s Appeal.”      The circuit court concluded that

Pasco’s excessive keyboarding, whether over weeks or months,

does not describe or constitute an accident occurring while in

the actual performance of duty at some definite time and place

within the meaning of HRS § 88-336.        Final Judgment was entered

on September 17, 2013.

D.   ICA Proceedings

     Pasco timely filed a notice of appeal on September 27,

2013.   In its June 17, 2016 Memorandum Opinion, the ICA noted
3
     The Honorable Rhonda A. Nishimura presiding.
                                    11
that HRS § 88-336 uses analogous and identical language to that

used in HRS § 88-79,4 and that, as clarified by the Supreme Court

in Panado v. Board of Trustees, Employees’ Retirement System,

134 Hawaiʻi 1, 332 P.3d 144 (2014), the exact moment of injury

need not be identified to conclude that an “accident” occurred

for the purposes of HRS § 88-79.          See Pasco v. Bd. of Trs. of

the Emps. Ret. Sys., No. CAAP-13-0003629, at 8–9 (App. June 17,

2016) (mem.).

     Specifically, in Panado, we rejected the ERS Board’s

argument that “the word ‘definite’ in ‘definite place and time’

requires a showing of the ‘specific time and place’ at which

[Panado’s] injury occurred.”        134 Hawaiʻi at 13, 332 P.3d at 156.

In Panado, the employee had satisfied the statutory requirement

that an accident had occurred “while in the actual performance

of duty at some definite time and place” by establishing that

she was injured some time during her October 8–9, 2004 work

shift.    Id.

     Based on Panado, the ICA concluded here that Pasco was able

to identify a “definite” time and place of her work-related

injury:

            Pasco described her injury as resulting from extensive
            keyboarding that was required at her job as the cause of
            her disability. She could point to the period of time,

4
      HRS § 88-79 is the service-connected disability retirement statute for
Class A and Class B members of the ERS, whereas HRS § 88-336 is the service-
connected disability retirement statute applicable to Class H members.
                                     12
          “April 2007” when this activity intensified, leading up to
          the point, on April 17, 2007, that the pain from her injury
          was so severe that it caused her to seek medical attention.
          Her employer, DOH, did not contest these assertions.

Pasco, mem. op. at 9.    Accordingly, the ICA vacated the circuit

court’s September 17, 2013 “Decision and Order . . .” and “Final

Judgment,” and remanded the case to the circuit court with

directions to vacate the ERS Board’s denial of disability

retirement to Pasco and for further proceedings consistent with

its decision.

E.   Issues on Certiorari

     The ERS Board raises two questions on certiorari:

          A. Did the First Circuit Court and ERS Board err in
          concluding that Pasco’s overuse of her arms in typing and
          transporting training materials over weeks and months did
          not constitute an “accident occurring while in the actual
          performance of duty at some definite time and place” within
          the meaning of HRS § 88-336(a) and [Hawaiʻi Administrative
          Rules (“HAR”)] § 6-22-2?

          B. Was the First Circuit Court right or wrong in
          determining that the ERS Board was not clearly erroneous in
          finding that Pasco had failed to prove by a preponderance
          of the evidence that her permanent incapacity was the
          “natural and proximate result” of an accident as required
          by HRS § 88-336(a)?

     The ERS Board argues that it did not agree or stipulate

that Pasco was injured on April 17, 2007.        Rather, the ERS Board

argues that Dr. Chinn and the Medical Board had agreed with Dr.

Singer that Pasco suffered from a pain syndrome not directly

related to work.   As such, the ERS Board distinguishes Pasco’s

case from Panado because the parties in Panado had stipulated

that the applicant-employee had been injured during a specific

                                   13
workshift.

     The ERS Board also argues that because Pasco’s injury

“developed over weeks and months,” it was not the result of a

discrete event that occurred at a fixed time and place, which is

required under the statute.   The ERS further argues that because

Pasco claims to have been injured while performing her regular

work duties, “[t]he only thing that was unexpected or unforeseen

was that Pasco began to have pain symptoms” while working, which

does not amount to an “accident” for service-related disability

retirement.   The ERS Board also asserts that because the ERS

Board did not stipulate that Pasco’s permanent incapacity was

the natural and proximate result of her “claimed accident,” the

ICA erred in concluding otherwise.

     Pasco asserts in her opposition brief that the ICA was

correct to apply Panado to Pasco’s case.   Pasco also appears to

suggest that various workers’ compensation cases, such as Van

Ness v. State of Hawaiʻi, Department of Education, 131 Hawaiʻi

545, 319 P.3d 464 (2014), and Lawhead v. United Air Lines, 59
Haw. 551, 584 P.2d 119 (1978), are also applicable to her case.

                     III.   Standards of Review

A.   Interpretation of a Statute

     Statutory interpretation is a question of law reviewable de

novo.   See Citizens Against Reckless Dev. v. Zoning Bd. of


                                 14
Appeals, 114 Hawaiʻi 184, 193, 159 P.3d 143, 152 (2007) (citation

omitted).    When construing statutes, the court is governed by

the following rules:

            First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.
            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its plain
            and obvious meaning. Third, implicit in the task of
            statutory construction is our foremost obligation to
            ascertain and give effect to the intention of the
            legislature, which is to be obtained primarily from the
            language contained in the statute itself. Fourth, when
            there is doubt, doubleness of meaning, or indistinctiveness
            or uncertainty of an expression used in a statute, an
            ambiguity exists.

                  When there is ambiguity in a statute, the meaning of
            the ambiguous words may be sought by examining the context,
            with which the ambiguous words, phrases, and sentences may
            be compared, in order to ascertain their true meaning.
            Moreover, the courts may resort to extrinsic aids in
            determining legislative intent, such as legislative
            history, or the reason and spirit of the law.

114 Hawaiʻi at 193-94, 159 P.3d at 152-53 (citations omitted).

B.   Administrative Agency Appeals

                  Ordinarily, deference will be given to decisions of
            administrative agencies acting within the realm of their
            expertise. The rule of judicial deference, however, does
            not apply when the agency’s reading of the statute
            contravenes the legislature’s manifest purpose.
            Consequently, we have not hesitated to reject an incorrect
            or unreasonable statutory construction advanced by the
            agency entrusted with the statute’s implementation.

Coon v. City & Cnty. of Honolulu, 98 Hawaiʻi 233, 245, 47 P.3d
348, 360 (2002) (citations and brackets omitted).

                              IV.   Discussion

A.   The ERS Did Not Challenge the Nature of Pasco’s Injury

     As a preliminary matter, with respect to the second issue

asserted by the ERS Board on certiorari, the hearing officer
                                     15
specifically found that Pasco’s medial epicondylitis, which

initially manifested on April 17, 2007, was due to work-related

extensive typing.5     As the ERS Board adopted the hearing

officer’s recommended decision as its final decision, it, too,

agreed that Pasco’s injury was medial epicondylitis due to

extensive typing, eventually leading to complex regional pain

syndrome.    Accordingly, any assertions by the ERS Board on this

appeal that Pasco’s injury was due to non-work-related

myofascial pain syndrome, or that her incapacity was not the

natural and proximate result of extensive typing, are contrary

to its Final Decision.

     Therefore, the remaining questions are those contained in

the first issue on certiorari:        whether Pasco suffered an


5
      Neither of the parties contests the hearing officer’s findings, which
include: (1) Pasco did not have pre-existing injuries of her elbow, arm and
hands prior to the alleged accident of April 17, 2007; (2) Pasco’s testimony
was credible when she testified “that the unnatural positioning of elbows . .
. while typing for extended periods of time could result in elbow pain”; (3)
Pasco began to feel pain in her right arm, wrist, and hand on April 17, 2007
while typing at work; and (4) Pasco did initially have medial epicondylitis,
which eventually led to complex regional pain syndrome.

      Although Pasco had asserted in her “Application for Disability
Retirement” that the carrying of training materials contributed to her
injury, the hearing officer did not specifically make such a finding; in
contrast, the hearing officer did specifically note that she found Pasco’s
testimony credible that extensive typing caused her elbow pain. Also,
nothing in the record indicates that Pasco engaged in extensive typing
outside of her position.

      Given these findings by the hearing officer, the ERS Board’s assertion
that the hearing officer had found that “Pasco failed to prove by a
preponderance of the evidence that her permanent incapacity was ‘the natural
and proximate result’ of her claimed accident of April 17, 2007,” is plainly
incorrect.

                                     16
“accident occurring while in the actual performance of duty at

some definite time and place.”

B.   Pasco Qualifies for Service-Connected Disability Retirement

     HRS § 88-336 provides in relevant part:

            Service-connected disability retirement. (a) [A]ny class
            H member who has been permanently incapacitated for duty as
            the natural and proximate result of an accident occurring
            while in the actual performance of duty at some definite
            time and place . . . may be retired by the board for
            service-connected disability. . . .

Thus, service-connected disability retirement is available to

Pasco if she has been permanently incapacitated for duty as “the

natural and proximate result of an accident occurring while in

the actual performance of duty at some definite time and place.”

     1.     Pasco’s injury resulted from an “accident.”

     The first issue we must address is whether Pasco’s injury

was the result of an “accident.”          “An accident is an unlooked

for mishap or untoward event which is not expected or designed.”

Lopez, 66 Haw. at 130, 657 P.2d at 1043 (citation omitted).

“Accident” is similarly defined in HAR § 6-22-2 as follows:

“‘Accident’ means an unlooked for mishap[6] or untoward event

which is not expected or designed, occurring while in the actual

performance of duty at some definite time and place.”

     In denying Pasco’s application for service-connected

disability benefits by adopting the hearing officer’s

6
      “Mishap” is defined as “[a] small accident or mistake, esp. when the
consequences are not severe; a relatively trivial instance of bad luck,
mischance.” Black’s Law Dictionary 1151 (10th ed. 2014).
                                     17
recommendations, the ERS Board concluded that an “accident”

could not occur “over a period of time” because in Lopez, 66
Haw. 127, 657 P.2d 1040, this court concluded that “an accident

did not occur when [an] employee’s incapacitation was due to

work pressures and stresses over a period of time.”           This

conclusion misinterprets Lopez.

     Lopez must be viewed in light of Kikuta v. Board of

Trustees, Employees’ Retirement System, 66 Haw. 111, 657 P.2d
1030 (1983), as both cases were issued by this court on the same

day, and each addressed the meaning of “accident” in the

service-connected disability retirement context.           Indeed, in

Myers, 68 Haw. 94, 704 P.2d 902, this court referred to both

Lopez and Kikuta to explain why an employee, who was injured

when lifting a coffee pot, suffered an “accident.”           See 68 Haw.

at 97 & n.1, 704 P.2d at 904 & n.1.

     In Lopez, an industrial safety engineer for the State

applied for service-connected disability retirement after he

became incapacitated from the further performance of his work

due to manic-depressive psychosis.        See 66 Haw. at 128, 657 P.2d

at 1041.   In concluding that the engineer’s job pressures and

stresses did not constitute an “accident,”7 this court noted:

“[T]here was no unexpected event or unforeseen occurrence which

7
      The court also disagreed with the engineer’s argument that his job
pressures and stresses amounted to an occupational hazard. See Lopez, 66
Haw. at 129, 657 P.2d at 1042.
                                     18
resulted in the appellant’s present incapacity.   It is not

enough, under the retirement law, that work pressures and

stresses over a period of time were contributory causes of his

mental infirmity.” 66 Haw. at 131, 657 P.2d at 1043.   The ERS

Board focused on this holding from Lopez and took it to mean

that the etiology of an “accident” could not develop over a

period of time.   However, the Lopez court’s reasoning   shows

that the court’s focus was on the fact that no “unexpected

event” or “unforeseen occurrence” had caused the employee’s

incapacitation.   In Lopez, the claimed “accident” was the result

of general job stresses and pressures occurring over several

years, but there simply was no “mishap” or “event.”

    In contrast, the manifestation of Pasco’s pain on April 17,

2007 was an “unlooked for mishap or untoward event which [was]

not expected or designed.”   Whether an event is not expected or

designed is viewed from the perspective of the employee, as

illustrated by Kikuta, 66 Haw. 111, 657 P.2d 1030.    In Kikuta,

the ERS Board had denied benefits to an employee who was on

working time when he was stabbed by his brother-in-law and

consequently died.   The circuit court affirmed the decision.    On

appeal to this court, the ERS Board argued the stabbing was not

an “accident,” as the employee should have anticipated the

attack because he was previously warned that his brother-in-law


                                19
was “out to get him.” 66 Haw. at 113, 657 P.2d at 1032.   This

court reversed, first noting that the common and accepted

definition of “accident” is “an unexpected happening to which

the claimant did not culpably contribute.” 66 Haw. at 114, 657

P.2d at 1033 (emphasis added).    This court went on to observe

that the “warning” had been given by the assailant’s sister five

months prior to the incident, that the employee and the

assailant had friendly interactions prior to and since that

time, and none of the witnesses on the date of the stabbing had

seen or heard anything to indicate the assailant “was looking

for trouble” when he first arrived at the employee’s workplace.
66 Haw. at 116, 657 P.2d at 1034.     Further, there was nothing in

the record to indicate that the employee had provoked the

assailant.   Thus, from the point of view of the employee, the

assault was unexpected, and therefore an “accident.” 66 Haw. at

117, 657 P.2d at 1034.

    Similar to the injury in Kikuta, Pasco’s pain, which

manifested on April 17, 2007, was not “expected or designed.”

As in Kikuta, it was “an unexpected happening to which” Pasco

“did not culpably contribute.”    The Dissent, however, suggests

that although the Board found that “Pasco had no pre-existing

injuries to her hands, wrists, and arms prior to April 17,

2007,” because Pasco’s sub-optimal work conditions existed since


                                 20
Pasco began the job, “[her] deteriorating physical conditions

began far earlier than April 12, 2007” and therefore her “severe

elbow injury could not have been unexpected.”    The record does

not demonstrate that Pasco should have expected the level of

pain she began experiencing on April 17, 2007, later diagnosed

as medial epicondylitis, that would require surgeries and later

lead to complex regional pain syndrome.    In any event, the ERS

Board specifically found that Pasco did not have pre-existing

injuries to her elbow, arm, and hands prior to April 17, 2007.

Even if she did have a preexisting condition, however, pursuant

to Myers discussed below, an “accident” occurs when an unlooked

for mishap or unexpected event causes a preexisting condition to

become symptomatic.    In addition, Myers also stands for the

proposition that an unexpected result of a routine performance

of duty, without any evidence of external force, or unusual

stress or strain, is an “unlooked for untoward event” that

constitutes an “accident.”

       In this regard, the ERS Board appears to argue that the

manifestation of pain in the course of performing regular work

duties cannot constitute an “accident.”    However, this court

already rejected such an argument in Myers, 68 Haw. 94, 704 P.2d
902.    In Myers, a state employee who injured his back on July

25, 1977 when setting down a thirty-five-pound half-full coffee


                                 21
pot as part of his normal and routine preparation for conducting

a management training class, and thereafter became disabled due

to back pain, was denied service-connected disability retirement

by the ERS Board.   The circuit court later reversed the ERS

Board’s denial of benefits, and the ERS Board appealed,

contending that the incident involving the coffee pot was not an

“accident” within the meaning of the service-connected

disability retirement statute. 68 Haw. at 95, 704 P.2d at 904.

Specifically, the ERS Board argued that an unexpected result of

a routine performance of duty, without any evidence of external

force, or unusual stress or strain, did not amount to an

“unlooked for untoward event” and therefore did not constitute

an “accident.”   See Myers, No. 10033, ERS Board’s Opening Br.,

at 13, 19 (filed Nov. 9, 1984).

    In affirming the circuit court, this court rejected the ERS

Board’s argument, stating, “Since the July 25, 1977 incident

was, beyond question, an unlooked for mishap which was not

expected or designed, it was an ‘accident[.]’”     Myers, 68 Haw.

at 96 & n.1, 704 P.2d at 904 & n.1 (emphasis added).     The weight

of the coffee pot or the employee’s pre-existing

spondylolisthesis and degenerative disks did not affect this

court’s analysis as to whether an “accident” had occurred.

Myers thus dispels the notion that an external force or unusual


                                  22
strain is required to show that an “accident” befell an

employee; rather, an unexpected result of a routine performance

of duty may comprise an “accident.”8         In Myers, the “routine

performance of duty” was the employee’s routine preparation of

coffee for the training meetings he conducted; his “unlooked for

mishap” was the “sharp pains across his left lower back into the

hollow of his buttocks, and . . . pulsating pain radiating down

his right leg” that he experienced when setting down the coffee

pot. 68 Haw. at 95, 704 P.2d at 903.

       Just as lifting the coffee pot was part of the employee’s

routine in Myers, here, typing was a normal and routine part of

Pasco’s job.    Pasco also did not expect the onset of pain on

April 17, 2007 while she typed, just as the employee in Myers

did not expect to suffer severe back pain from lifting a coffee

pot when, prior to the accident, he could lift sixty-five-pound

bags of coral sand and ninety-five-pound bags of mortar mix

without discomfort of any kind.        See Myers v. Bd. of Trs. of the


8
      Indeed, after our decision in Myers, the ERS Board removed the sentence
underlined below from its September 26, 1983 definition of “accident” in
effect at the time of the case:

            “Accident” means an unlooked for mishap or untoward event
            which is not expected or designed, occurring while in the
            actual performance of duty at some definite time and place.
            It does not mean the unexpected result of routine
            performance of duties unless it can be shown that such
            unexpected result occurred because of some unusual strain
            or exertion or some unusual condition in the employment.”

HAR § 6-22-2 (emphasis added). The second sentence of the definition was
removed effective February 9, 1989. See HAR § 6-22-2 (am. Feb. 9, 1989).
                                     23
Emps.’ Ret. Sys., Civil No. 79302, Findings of Fact &

Conclusions of Law & Order, at 2 (filed May 17, 1984), aff’d, 68
Haw. 94, 704 P.2d 902.

    Nevertheless, in this case, the ERS Board ruled that Myers

was distinguishable because the injury in Myers was caused by a

single lifting of a coffee pot, as opposed to multiple liftings.

To draw such an adverse conclusion from this distinction,

however, does not comport with this court’s rejection of the ERS

Board’s argument in Myers that there must be a showing of some

unusual strain or exertion for an “accident” to occur in the

routine performance of duty.   In sum, routinely performed duties

are, by definition, performed regularly and repeatedly; and this

court recognized in Myers that an “accident” may occur in the

course of such regular and repeated performance of duties.

Thus, the onset of Pasco’s medial epicondylitis in the course of

her regular and repeated performance of her extensive typing

duties was an unexpected event constituting an “accident.”

    2.   Pasco’s “accident” occurred “while in the actual
         performance of duty at some definite time and place.”

    The second issue in determining Pasco’s eligibility for

service-connected disability retirement under HRS § 88-336 is

whether her injury occurred “while in the actual performance of

duty at some definite time and place.”   In contrast with the

Dissent, we agree with the ICA that Pasco’s circumstances are

                                24
analogous to the relevant facts in Panado, 134 Hawaiʻi 1, 332
P.3d 144, where we held that an applicant had shown her injury

was the result of an “accident” occurring at “some definite time

and place” even though the employee could not identify the exact

moment of injury.

     In Panado, Eden Panado (“Panado”), a computer operator with

the City and County of Honolulu, was assigned to print voter

registration forms during her October 8 to October 9, 2004 work

shift, and she was therefore required to lift between ten and

fifteen boxes of paper, and load and unload printers.   During

the task, which Panado described as her alleged accident, Panado

felt pain in her lower back, upper back, shoulder, neck, and

right arm.   She experienced pain the day after her shift, and on

October 10, she was admitted to a hospital emergency room,

treated for neck and low back pain, and was subsequently unable

to return to work.   See 134 Hawaiʻi at 3–4, 332 P.3d at 146–47.

Panado’s application for service-connected disability benefits

was ultimately denied by the ERS Board.

     On appeal, the parties stipulated that Panado was injured

during her October 8–9, 2004 workshift.   However, Panado also

conceded that she could not “pinpoint to the exact box” that was

picked up when her injury occurred.   134 Hawaiʻi at 8, 332 P.3d

at 141.   Thus, the issue before this court was whether the

                                25
statute requires an employee to establish the exact moment she

was injured.

    We held that it does not.     See 134 Hawaiʻi at 13, 332 P.3d

at 156.    We noted that the plain language of the phrase,

“definite time and place,” does not mean the exact moment of

injury, but rather requires that the time and place of injury be

“clearly stated or decided; not vague or doubtful.”      Id.

Additionally, we observed that “[t]he legislative history does

not indicate the ‘some definite time and place’ language was

meant to restrict the award of accidental disability retirement

benefits to those claimants who could show an exact moment of

injury.”   134 Hawaiʻi at 13, 332 P.3d at 156.     We held that

Panado satisfied the “some definite time and place” requirement

by establishing that she was injured during her workshift.        Id.

    Moreover, this court went on to observe that “there is no

indication the legislature intended to categorically exclude

coverage for accidents that do not result in immediate

symptoms.”   134 Hawaiʻi at 15, 332 P.3d at 158.     We pointed out

that the legislature “was concerned with whether an accident

occurred during work, not with whether the employee could

pinpoint the exact moment of injury.”    134 Hawaiʻi at 14, 332
P.3d at 157 (emphasis added). Referring to the legislature’s

1965 expansion of coverage to allow recovery for members who are

                                 26
permanently incapacitated as the cumulative result of an

occupational hazard, we also stated:

          Given the legislature’s decision to expand coverage, it would
          appear contrary to legislative policy to restrict coverage by
          interpreting HRS § 88–79 to categorically preclude claims that do
          not allege the exact moment of injury, even when it is undisputed
          that the injury occurred in the performance of work.

Id.   We also noted that “there is no indication the legislature

intended to categorically exclude coverage for accidents that do

not result in immediate symptoms.”       Id.

      To illustrate, we noted:

          If in Myers, the employee had lifted the coffee maker
          twice, but the onset of the same debilitating condition did
          not occur until the next day, there is no rational
          explanation why the employee should be denied retirement
          benefits because he could not point to which one of the two
          lifts caused the incapacity. So long as the claimant could
          establish the incapacity was the proximate and natural
          result of either of the two lifts, the claimant should be
          able to qualify for disability retirement benefits under
          HRS § 88–79. To deny benefits in this situation, either
          because a claimant cannot point to which exact incident, or
          because the onset of pain did not occur immediately, would
          be “unjust and unreasonable in its consequences.”

Id.

      The ICA correctly held that Panado informs the analysis of

Pasco’s case.   Although Pasco’s injury has been characterized as

a “cumulative or repetitive stress” injury, as we stated in

Panado, the fact that Pasco’s “onset of pain did not occur

immediately” does not mean it was not “the natural and proximate

result of an accident occurring while in the actual performance

of duty at some definite time and place.”        Although Pasco cannot

point to the exact keystroke that caused her to exceed her

                                   27
physiological capacity, the injury occurred “while in the actual

performance of duty,” during her workshift.   The “untoward

event” manifested as pain at a “definite time and place” on

April 17, 2007.   Even if the pain had manifested the day after a

workshift, however, as discussed in Panado, that Pasco’s injury

manifested as arm pain at some time after the moment she

exceeded her physiological capacity to perform repetitive work

does not mean that her accident did not occur “while in the

actual performance of duty at some definite time and place.”

134 Hawaiʻi at 14-15, 332 P.3d at 157-58.

                          V.   Conclusion

     For the foregoing reasons, we affirm the Intermediate Court

of Appeals’ July 14, 2016 Judgment on Appeal, entered pursuant

to its June 17, 2016 Memorandum Opinion, which vacated the

September 17, 2013 “Decision and Order Affirming the Final

Decision of Respondent-Appellee Board of Trustees of the

Employees’ Retirement System of the State of Hawaii and

Dismissing Petitioner-Appellant Kimberly Pasco’s Appeal” and the

September 17, 2013 “Final Judgment,” and we remand the matter to

the Circuit Court of the First Circuit with directions to vacate

the ERS Board’s denial of service-connected disability




                                 28
retirement to Pasco and for proceedings consistent with the ICA’s

Memorandum Opinion and this opinion.



Patricia Ohara and                  /s/ Sabrina S. McKenna
Brian P. Aburano
for petitioner                      /s/ Richard W. Pollack

Edmund L. Lee                       /s/ Michael D. Wilson
for respondent




                               29